368 F.2d 575
John C. RICHARDSON, Appellant,v.WALSH CONSTRUCTION COMPANY, Morrison-Knudsen Company, Inc., Henry J. Kaiser Company and Perini Corporation.
No. 15888.
United States Court of Appeals Third Circuit.
Argued November 4, 1966.
Decided December 5, 1966.

Appeal from the United States District Court for the Western District of Pennsylvania; Louis Rosenberg, Judge.
Hymen Schlesinger, Pittsburgh, Pa., for appellant.
William C. Walker, Pittsburgh, Pa., Dickie, McCamey & Chilcote, Pittsburgh, Pa., for appellees.
Before GANEY, SMITH and FREEDMAN, Circuit Judges.
OPINION OF THE COURT
PER CURIAM.


1
This matter was heretofore before this court on an appeal from a judgment in favor of the defendants, 334 F.2d 334 (1964). The said judgment was reversed and the action was remanded to the court below with directions that a new trial be had. The second trial resulted in a judgment in favor of the defendants and the present appeal followed. We have carefully considered the record of the second trial and find that the grounds urged in support of reversal are clearly without merit.


2
The judgment of the court below will be affirmed.